Citation Nr: 0829982	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-37 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for enlarged prostate 
gland.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
March 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for an enlarged prostate gland.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record show post-service findings of prostatic 
enlargement starting in May 15, 2003, which is three months 
after discharge from service.  A May 2003 private ultrasound 
report shows prostatic enlargement Grade II.  A July 2005 
private sonography report confirmed this finding.  An October 
2006 VA medical record shows urinary complaints due to 
prostate problems.  Also in October 2006, a private 
ultrasound report shows Grade I prostatic size.  Private 
medical records dated in October 2007 note that the veteran 
had a diagnosis of benign hypertrophy of the prostate in 2003 
and also presently has a renal initial cyst on the left.

The service medical records show multiple complaints of 
urinary problems including episodes of urgency and urge 
incontinence in 2002.  The veteran also had diagnoses of 
recurrent urolithiasis in 1994 and 1997.  A July 1994 medical 
record showed an assessment of chronic prostatitis versus 
ureterolithiasis, minimally symptomatic.  An August 1994 
radiologic report showed nonobstructive narrowing of the 
proximal left ureter, which had not changed considerably in 
the interval; second persistent narrowing of the left ureter 
within the pelvis, might be related to vascular compromise; 
and teardrop shaped urinary bladder, might be related to some 
degree of pelvic lipomatosis.

The veteran already is service-connected for 
cholecystolithiasis with status post cholecystectomy (claimed 
as gall bladder disease) and nephrolithiasis (claimed as 
kidney stones).  The record is not clear if the veteran has 
any disabilities other than the service-connected 
disabilities associated with his enlarged prostate and if so, 
whether these disabilities are related to the findings in 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
endocrinology examination to address the 
following:

(a)  Identify all disabilities associated 
with the veteran's enlarged prostate.

(b)  Provide an opinion as to whether it 
is at least as likely as not that any 
disabilities associated with the enlarged 
prostate, other than cholecystolithiasis 
and nephrolithiasis, are related to 
service.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.  

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




